 



EXHIBIT 10.57
Description of Goldman Sachs Gives Program
     The Goldman Sachs Group, Inc. (“Goldman Sachs”) has established the Goldman
Sachs Gives program (“GS Gives”) in order to coordinate, facilitate and
encourage global philanthropy by Goldman Sachs participating managing directors
(“PMDs”). GS Gives consists of charitable organizations formed in the U.S. and
the U.K. and similar charitable organizations or other mechanisms established in
other jurisdictions (each, a “GS Gives Charity”).
     Each PMD was given an opportunity for fiscal 2007 to participate in GS
Gives by having Goldman Sachs make a contribution out of the PMD’s compensation
to a GS Gives Charity on his or her behalf. The amount that Goldman Sachs
contributes to a GS Gives Charity on behalf of any PMD constitutes additional
taxable compensation to such PMD and deductible compensation expense to Goldman
Sachs.
     Each GS Gives contribution made on behalf of any PMD is tracked in a
separate account for that PMD and is invested in one or more investment
alternatives managed by Goldman Sachs’ subsidiary, Goldman Sachs Asset
Management (GSAM). Each PMD can recommend the charitable organizations to which
grants are made from his or her account. If the PMD donor does not recommend how
grants are to be made, the directors or trustees of the applicable GS Gives
Charity will determine to which charitable organization grants will be made. No
GS Gives Charity nor any separate account pays investment adviser or management
fees to GSAM, and Goldman Sachs otherwise covers the costs associated with
administering the program.
     For fiscal 2007, the Compensation Committee of the Goldman Sachs Board of
Directors set the aggregate level of the GS Gives contribution, which resulted
in a contribution to each participating PMD’s separate account of approximately
$210,000.

